DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-6, 8, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al. (US 20160190179 A1, hereinafter Kim).
With regards to claim 1, Kim discloses a display panel, (FIGS. 2-6) comprising: 
a first substrate; (substrate 402)
a first bonding electrode (at least metal layer 410) which is located on a first surface of the first substrate facing a light-outgoing direction of the display panel and is located at an edge outside a display area of the display panel.  (See FIG. 2 and 6, where the at least metal layers 410 of the pad structure PS are in the non-active area NA and face a light-outgoing area)


With regards to claim 3, Kim discloses the display panel according to claim 1, wherein the first bonding electrode comprises a first sub-layer (metal layer 410) and a second sub-layer (metal layer 420) that are laminated, the first sub-layer is formed in a same layer as a gate of a thin film transistor on the first substrate (Paragraph [0083]: 
It should be noted that the limitation “the first sub-layer is formed in a same layer as a gate of a thin film transistor on the first substrate by a single patterning process, and the second sub-layer is formed in a same layer as a source and a drain of the thin film transistor by a single patterning process” Is being treated as a product by process limitation, where determination of patentability is based on the product itself. (See at least MPEP 2113) Thus, the product of the prior art is the same as the current claimed product, and the claim is unpatentable.

With regards to claim 5, Kim discloses the display panel according to claim 3, wherein a material of the first sub-layer is copper, and a material of the second sub-layer is aluminum or copper.  (Paragraph [0083]-[0084]: “For example, the first metal layer 410 may be formed of copper (Cu), molybdenum (Mo), or the like, but is not limited thereto…For example, the second metal layer 420 may be formed of copper (Cu), molybdenum (Mo), or the like, but is not limited thereto.”)

With regards to claim 6, Kim discloses the display panel according to claim 1, further comprising:  - 13 -B300.0099US1 
a second bonding electrode (metal layer 420) which is located on a side surface of the first bonding electrode away from the display area of the display panel, and is electrically connected to the first bonding electrode.  (See FIG. 6)


With regards to claim 8, Kim discloses the display panel according to claim 7.
 where determination of patentability is based on the product itself. (See at least MPEP 2113) Thus, the product of the prior art is the same as the current claimed product, and the claim is unpatentable.

With regards to claim 10, Kim discloses the display panel according to claim 1, wherein the display panel further comprises a protection layer (overcoat layer 430) disposed on a surface of the first bonding electrode away from the first substrate.  (See FIG. 6)

With regards to claim 11, Kim discloses the display panel according to claim 10, wherein the protection layer satisfies at least one of following conditions: 
the protection layer is an organic film layer; (Paragraph [0041]: “For example, when the display panel 140 is an organic light-emitting display panel, a circuit element such as an organic light-emitting diode, which includes… an organic layer…”) and 
a thickness of the protection layer is greater than or equal to 2 microns and less than or equal to 5 microns.  

With regards to claim 12, Kim discloses a display device (See FIG. 2) comprising the display panel according to claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20160190179 A1, hereinafter Kim).
With regards to claim 7, Kim discloses the display panel according to claim 6.
However, while Kim does not explicitly teach wherein a roughness Ra of a surface of the first bonding electrode that is in contact with the second bonding electrode is less than 3 microns, It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A and In re Gardnerv)  In the instant case, the size (roughness of the device) would not make the claimed device perform differently than the current art.

Claims 2, 4, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20160190179 A1, hereinafter Kim) in view of Jung et al (US 20200098795 A1, hereinafter Jung).
With regards to claim 2, Kim discloses a display panel according to claim 1.
However, Kim does not explicitly teach wherein a thickness of the first bonding electrode is greater than or equal to 0.8 microns.
Jung teaches wherein a thickness of the first bonding electrode is greater than or equal to 0.8 microns.   (See FIG. 9E and Paragraph [0083]: “the first-layer lines 1201 have a thickness of 6000 angstroms, preferably 8000 angstroms or greater, in order to sufficiently lower the resistance.” Thus, the first layer can have a thickness above 8000 Angstroms (e.g. 0.8 microns) where the courts found that, in the case 
It would have been obvious to one of ordinary skill in the art to modify the device of Kim to have the thickness of the metal layers as taught in Jung, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that making the metal layers thicker allows for a decrease in resistance (See Jung Paragraph [0083]) 

With regards to claim 4, Kim discloses a display panel according to claim 3.
However, Kim does not explicitly teach wherein a thickness of the first sub-layer is greater than or equal to 0.5 microns, a thickness of the second sub-layer is greater than or equal to 0.3 microns.
Jung teaches wherein a thickness of the first sub-layer is greater than or equal to 0.5 microns, a thickness of the second sub-layer is greater than or equal to 0.3 microns.   (See FIG. 9E and Paragraph [0083]: “the first-layer lines 1201 have a thickness of 6000 angstroms, preferably 8000 angstroms or greater, in order to sufficiently lower the resistance.” Thus, the second layer can have a thickness above 8000 Angstroms (e.g. 3 microns) where the courts found that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976))
It would have been obvious to one of ordinary skill in the art to modify the device of Kim to have the thickness of the metal layers as taught in Jung, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that making the metal layers thicker allows for a decrease in resistance (See Jung Paragraph [0083]) 

With regards to claim 9, Kim discloses a display panel according to claim 6.

the second bonding electrode is a silver electrode; and 
a thickness of the second bonding electrode ranges from 1 to 3 microns. 
Jung teaches wherein the second bonding electrode satisfies at least one of following conditions: 
the second bonding electrode is a silver electrode; and 
a thickness of the second bonding electrode ranges from 1 to 3 microns. (See FIG. 9E and Paragraph [0083]: “the first-layer lines 1201 have a thickness of 6000 angstroms, preferably 8000 angstroms or greater, in order to sufficiently lower the resistance.” Thus, the second layer can have a thickness above 8000 Angstroms (e.g. 3 microns) where the courts found that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976))
Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Kim to have the thickness of the metal layers as taught in Jung, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that making the metal layers thicker allows for a decrease in resistance (See Jung Paragraph [0083]) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812